      Case 3:21-cv-00879-MCR-HTC Document 5 Filed 07/09/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA
                               PENSACOLA DIVISION

ONI C FOX; and
CLEOVA M FOX,

      Plaintiffs,                               CASE NO. 3:21-cv-00879-MCR-HTC
vs.

THE FIRST LIBERTY INSURANCE
CORPORATION,

     Defendant,
____________________________________/

            DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
                          AMENDED COMPLAINT

      Defendant, The First Liberty Insurance Corporation (“Liberty Mutual”), answers

the Amended Complaint:

      1.      Admitted.

      2.      Admitted.

      3.      Liberty Mutual issued policy number H36-258-347-921-10 08, and the

terms of the insurance contract speak for itself. Liberty Mutual admits that the property

is located at: 1201 West Jordan Street, Pensacola, FL 32501. The remaining

allegations are denied.

      4.      Denied.

      5.      Admitted that venue and jurisdiction are proper.

      6.      Admitted that Liberty Mutual issued policy number H36-258-347-921-10

08, which provided coverage for property located at 1201 West Jordan Street,

Pensacola, FL 32501, subject to the terms, limits and conditions of the policy. The

remaining allegations are denied.



                                            1
      Case 3:21-cv-00879-MCR-HTC Document 5 Filed 07/09/21 Page 2 of 8




      7.     Admitted that Liberty Mutual issued policy number H36-258-347-921-10

08, which provided coverage for property located at 1201 West Jordan Street,

Pensacola, FL 32501, subject to the terms, limits and conditions of the policy. The

remaining allegations are denied.

      8.     Admitted that Liberty Mutual issued policy number H36-258-347-921-10

08, which provided coverage for property located at 1201 West Jordan Street,

Pensacola, FL 32501, subject to the terms, limits and conditions of the policy. The

remaining allegations are denied.

      9.     Admitted that policy number H36-258-347-921-10 08 was in effect on

September 16, 2020; otherwise, denied.

      10.    Admitted that Liberty Mutual issued policy number H36-258-347-921-10

08, which provided coverage for property located at 1201 West Jordan Street,

Pensacola, FL 32501, subject to the terms, limits and conditions of the policy. The

remaining allegations are denied.

      11.    Denied. The Plaintiff did not comply with conditions precedent.

      12.    Liberty Mutual denies that it breached or purportedly failed to comply with

any duty under policy number H36-258-347-921-10 08.


                         COUNT I – BREACH OF CONTRACT

      13.    Liberty Mutual reasserts its responses to paragraphs 1 – 12.

      14.    Denied.

      15.    Denied.

      16.    Denied.

      17.    Denied.



                                            2
      Case 3:21-cv-00879-MCR-HTC Document 5 Filed 07/09/21 Page 3 of 8




       18.    Liberty admits that the claim number is 043597303-01. Otherwise, denied.

       19.    Denied.

       20.    Denied.

       21.    Denied.

       22.    Denied.

       23.    Denied.

       24.    Denied.

       25.    Denied.

       26.    Denied.

       27.    Denied.

       28.    Denied.

       29.    Denied.

       30.    Denied.


                               AFFIRMATIVE DEFENSES

       If an affirmative defense below is more appropriately a denial, then Liberty Mutual

will defend accordingly. Liberty Mutual does not intend to assume or shift the burden of

proof on a denial by raising an affirmative defense. Also, Liberty Mutual reserves the right

to supplement or add additional affirmative defenses.


                                Affirmative Defense One
       The policy provides:

              SECTION I - PERILS INSURED AGAINST

              COVERAGE A - DWELLING and COVERAGE B -
              OTHER STRUCTURES



                                             3
     Case 3:21-cv-00879-MCR-HTC Document 5 Filed 07/09/21 Page 4 of 8




            We insure against risk of direct loss to property
            described in Coverages A and B only if that loss is a
            physical loss to property. We do not insure, however,
            for loss:

            2. Caused by:
            e. Any of the following:
            (1) Wear and tear, marring, deterioration;
            (2) Inherent vice, latent defect, mechanical breakdown:
             ....
            (6) Settling, shrinking, bulging or expansion, including
            resultant cracking, of pavements, patios, foundations,
            walls, floors, roofs or ceilings

      Damages to the property were the result of these causes, and, therefore, are

excluded.

                              Affirmative Defense Two

      The policy provides:

            SECTION I - EXCLUSIONS
            2. We do not insure for loss to property described in
                Coverages A and B caused by any of the following.
                However, any ensuing loss to property described in
                Coverages A and B not excluded or excepted in this
                policy is covered.
            ...

            c. Faulty, inadequate or defective:

                (1) Planning, zoning, development, surveying, siting;
                (2) Design, specifications, workmanship, repair,
                    construction, renovation, remodeling, grading,
                    compaction;
                (3) Materials used in repair, construction, renovation or
                    remodeling; or
                (4) Maintenance; of part or all of any property whether on
                    or off the "residence premises"

      Some of the damage reported was caused by wear and tear, failure to maintain or

repair, deterioration, inherent vice, latent defect, mechanical breakdown, faulty,




                                           4
      Case 3:21-cv-00879-MCR-HTC Document 5 Filed 07/09/21 Page 5 of 8




inadequate, or defective installation, workmanship, repair, construction, and/or

maintenance. These damages are excluded under the terms of the policy.


                             Affirmative Defense Three

      The insurance policy provides:

            1. We do not insure for loss caused directly or indirectly by
               any of the following. Such loss is excluded regardless of
               any other cause or event contributing concurrently or in any
               sequence to the loss.

            a. Ordinance or Law, meaning enforcement of any ordinance
               or law regulating the construction, repair, or demolition of a
               building or other structure, unless specifically provided
               under this policy.
            ....
            The following ADDITIONAL COVERAGE is added:

            11. Ordinance or Law.

            a. You may use up to the percentage shown on your policy
               Declarations that applies to Coverage A – Dwelling (or,
               for Form H0 00 04, you may use up to the percentage
               shown on the Declarations that applies to Building
               Additions and Alterations) for the increased costs you
               incur due to the enforcement of any ordinance or law which
               requires or regulates:

                (1) The construction, demolition, remodeling, renovation
                     or repair of that part of a covered building or other
                     structure damaged by a PERIL INSURED AGAINST;
                (2) The demolition and reconstruction of the undamaged
                     part of a covered building or other structure, when
                     that building or other structure must be totally
                     demolished because of damage by a
                     PERIL INSURED AGAINST to another part of that
                     covered building or other structure; or
                (3) The remodeling, removal or replacement of the portion
                     of the undamaged part of a covered building or other
                     structure necessary to complete the remodeling,
                     repair or replacement of that part of the covered
                     building or other structure damaged by a
                     PERIL INSURED AGAINST.


                                            5
      Case 3:21-cv-00879-MCR-HTC Document 5 Filed 07/09/21 Page 6 of 8




             …

      Plaintiff cannot recover any repairs claimed to comply with any ordinance or law,

including the Florida Building Code, because Plaintiff did not incur any increased costs

due to the enforcement of any ordinance or law.

                               Affirmative Defense Four

      The insurance policy provides:

             3. Loss Settlement.

             Under Forms HO 00 02 and HO 00 03, item b. (4) and (5) are
             deleted and replaced with the following:

             b.(4) We will initially pay at least the actual cash value of the
             insured loss, less any applicable deductible. We shall pay any
             remaining amounts necessary to perform such repairs as
             work is performed and expenses are incurred. We will not
             require you to advance payment for such repairs or expenses,
             with the exception of incidental expenses to mitigate further
             damage, subject to the provisions of Section I – Conditions,

             Your Duties After Loss, item 2. e.
             If a total loss of the covered dwelling occurs, we shall pay the
             replacement cost coverage without reservation or holdback of
             any depreciation in value, subject to the policy limits

      Plaintiff’s recovery, if any, is limited to the actual cash value of the damage. In

addition, Plaintiff cannot recover for “matching” or because undamaged property will

purportedly be damaged during repairs.


                               Affirmative Defense Five

      Even if repairs had been made, recovery, if any, would be limited as follows:

             3. Loss Settlement. Covered property losses are settled as
             follows:
             ***

             b. Buildings under Coverage A or B at replacement



                                             6
         Case 3:21-cv-00879-MCR-HTC Document 5 Filed 07/09/21 Page 7 of 8




                cost without deduction for depreciation, subject to the
                following:

                    (1) If, at the time of loss, the amount of insurance in this
                    policy on the damaged building is 80% or more of the full
                    replacement cost of the building immediately before the
                    loss, we will pay the cost to repair or replace, after
                    application of deductible and without deduction for
                    depreciation, but not more than the least of the following
                    amounts:

                       (a) The limit of liability under this policy that
                       applies to the building;

                       (b) The replacement cost of that part of the
                       building damaged for like construction and
                       use on the same premises; or

                       (c) The necessary amount actually spent to
                       repair or replace the damaged building.


                                   Affirmative Defense Six

         Liberty Mutual is entitled to a set-off for all payments made on the insurance

claim.

                                 Affirmative Defense Seven

         The policy contains a deductible. Recovery, if any, is subject to the deductible


                                  Affirmative Defense Eight

         Plaintiffs do not own the insured property. Plaintiff’s recovery is limited to the

extent of insurable interest, if any.

                                    Demand for Jury Trial

         Liberty Mutual demands a jury trial.


Dated: July 9, 2021




                                                 7
      Case 3:21-cv-00879-MCR-HTC Document 5 Filed 07/09/21 Page 8 of 8




                                      Respectfully submitted,

                                      BUTLER WEIHMULLER KATZ CRAIG LLP

                                      /s/Matthew Lavisky
                                      MATTHEW J. LAVISKY, ESQ.
                                      Florida Bar No.: 48109
                                      mlavisky@butler.legal
                                      LATASHA SCOTT, ESQ.
                                      Florida Bar No.: 52316
                                      lscott@butler.legal
                                      Secondary: hmosher@butler.legal
                                      400 N. Ashley Drive, Suite 2300
                                      Tampa, Florida 33602
                                      Telephone: (813) 281-1900
                                      Facsimile: (813) 281-0900
                                      Counsel for Defendant, The First Liberty Insurance
                                      Corporation


                             CERTIFICATE OF SERVICE

      I certify that a copy hereof has been furnished to:

                           Anya V. Francis, Esq.
                           Levi Glick, Esq.
                           Insurance Litigation Group, P.A.
                           1500 Northeast 162nd Street
                           Miami, FL 33162
                           levi@ilgpa.com
                           anya@ilgpa.com
                           service@ilgpa.com
                           Counsel for Plaintiffs, Oni C. Fox; and Cleova M. Fox

via email July 9, 2021.


                                     /s/ Matthew J. Lavisky
                                     MATTHEW J. LAVISKY, ESQ.




                                            8
